Citation Nr: 0023925	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a jaw fracture.

3.  Entitlement to service connection for residuals of an 
injury to the head and eye area, claimed as a shell fragment 
wound scar above the right eye.

4.  Entitlement to service connection for residuals of a 
shell fragment wound, claimed as a left wrist scar.

5.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

6.  Entitlement to service connection for a skin disability, 
including chloracne due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1969 to December 
1970, including Vietnam service from February to December 
1970.  Historically, by a July 1992 rating decision, service 
connection was denied for an injury to the back, injury to 
the head, including the eye area, residuals of a jaw 
fracture, residuals of a shell fragment wound, and a 
psychiatric disability, to include post-traumatic stress 
disorder.  Appellant was notified of that decision the 
following month, but did not file a notice of disagreement 
therewith at any time within one year following such notice.  
Thus, that July 1992 rating decision represents the last 
final decision on said service connection issues.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996). 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
New Orleans, Louisiana, Regional Office (RO), which denied 
service connection for an injury to the back, injury to the 
head, including the eye area, residuals of a jaw fracture, 
residuals of a shell fragment wound, a psychiatric 
disability, to include post-traumatic stress disorder, and a 
skin disability, including chloracne due to Agent Orange 
exposure; and denied a permanent and total disability rating 
for pension purposes.  Hearings were held before a hearing 
officer at the RO in January and March 1995, respectively 
(apparently, the latter hearing was held because, due to 
equipment failure, the former was not recorded).  A "Travel 
Board" hearing was subsequently held before the undersigned 
Board Member in June 1996.  

In January 1997, the Board remanded the case to the RO for 
additional evidentiary development.  In the "introduction" 
section of that remand, it was pointed out that it was 
unclear whether the November 1993 rating decision (which was 
confirmed in October 1994) denied service connection for an 
injury to the back, injury to the head, including the eye 
area, residuals of a jaw fracture, residuals of a shell 
fragment wound, and a psychiatric disability, to include 
post-traumatic stress disorder, on the basis of finality or 
on the merits; that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that "the new and material evidence requirement 
was clearly a material legal issue which the BVA had a legal 
duty to address, regardless of the RO's actions"; and that 
accordingly, the Board had reframed those appellate issues as 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for an 
injury to the back, injury to the head, including the eye 
area, residuals of a jaw fracture, residuals of a shell 
fragment wound, and a psychiatric disability, to include 
post-traumatic stress disorder.  It was also explained in 
that remand's "introduction" section that since at the June 
1996 "Travel Board" hearing, the issue of service 
connection for a shell fragment wound was claimed as residual 
scarring on the left wrist, that issue had been reframed as 
residuals of a shell fragment wound, claimed as a left wrist 
scar.  

Subsequently, in a January 2000 rating decision (See also a 
January 2000 Supplemental Statement of the Case), the RO 
denied reopening of the claims of entitlement to service 
connection for residuals of an injury to the back, residuals 
of an injury to the head and eye area, claimed as a shell 
fragment wound scar above the right eye, residuals of a jaw 
fracture, residuals of a shell fragment wound, claimed as a 
left wrist scar, and a psychiatric disability, to include 
post-traumatic stress disorder; denied service connection for 
a skin disability, including chloracne due to Agent Orange 
exposure; and granted a permanent and total disability rating 
for pension purposes (thereby rendering the pension issue 
moot).

Since in its decision herein, the Board has reopened and 
allowed on the merits said service connection claims for 
residuals of an injury to the head and eye area, claimed as a 
shell fragment wound scar above the right eye, residuals of a 
shell fragment wound, claimed as a left wrist scar, and an 
acquired psychiatric disability (including post-traumatic 
stress disorder), these issues have accordingly been reframed 
on the title page of this decision.  


FINDINGS OF FACT

1.  By a July 1992 rating decision, service connection was 
denied for an injury to the back, injury to the head, 
including the eye area, residuals of a jaw fracture, 
residuals of a shell fragment wound, and a psychiatric 
disability, to include post-traumatic stress disorder.  
Appellant was notified of that decision the following month, 
but did not file a timely Notice of Disagreement therewith.  

2.  Additional evidence submitted subsequent to that 
unappealed July 1992 rating decision, to the extent it denied 
service connection for an injury to the back and residuals of 
a jaw fracture, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of said claims.  

3.  Additional evidence submitted subsequent to that 
unappealed July 1992 rating decision, to the extent it denied 
service connection for residuals of an injury to the head, 
claimed as a shell fragment wound scar above the right eye, 
residuals of a shell fragment wound, claimed as a left wrist 
scar, and an acquired psychiatric disability, to include 
post-traumatic stress disorder, when viewed in the context of 
all the evidence, bears directly and substantially upon the 
specific matter under consideration; is so significant that 
it must be considered in order to fairly decide the merits of 
said claims; and indicates that it is as likely as not that 
appellant has residuals of an injury to the head, claimed as 
a shell fragment wound scar above the right eye, residuals of 
a shell fragment wound, claimed as a left wrist scar, and an 
acquired psychiatric disability, to include post-traumatic 
stress disorder, related to service.  

4.  Appellant's skin disability, classified as acne, was 
initially medically shown years after service, and is not 
reasonably related to service.  His acne is not of a 
chloracne-type, nor has chloracne been shown by credible, 
competent evidence to be currently manifested.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed July 1992 
rating decision, to the extent it denied service connection 
for an injury to the back and residuals of a jaw fracture, is 
not new and material, and the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (1999).

2.  Evidence received subsequent to the unappealed July 1992 
rating decision, to the extent it denied service connection 
for residuals of an injury to the head, claimed as a shell 
fragment wound scar above the right eye, residuals of a shell 
fragment wound, claimed as a left wrist scar, and an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5107(b), 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1999).

3.  With resolution of reasonable doubt, appellant's 
residuals of an injury to the head, claimed as a shell 
fragment wound scar above the right eye, residuals of a shell 
fragment wound, claimed as a left wrist scar, and an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, were incurred during military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d),(f) (1999).  

4.  A chronic skin disability, including chloracne due to 
Agent Orange exposure, was not incurred in or aggravated by 
appellant's wartime service, nor may chloracne be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of Service Connection for Residuals of a Back 
Injury and Jaw Fracture

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for residuals of a back 
injury and a jaw fracture, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The July 1992 rating decision, to the extent it 
denied service connection for residuals of a back injury and 
a jaw fracture, is final, since appellant did not perfect an 
appeal as to those issues.  Thus, said final July 1992 rating 
decision may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991); and Smith (William A.) v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  Parenthetically, appellant has not 
argued any other legal basis for attacking that final rating 
decision.

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these claims to 
reopen service connection for residuals of a back injury and 
a jaw fracture.  38 U.S.C.A. § 5107(a).  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that no useful purpose would be 
served by again remanding these issues with directions to 
provide additional assistance to the appellant.  See Counts 
v. Brown, 6 Vet. App. 473 (1994) and Graves v. Brown, 8 Vet. 
App. 522, 525 (1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant and his attorney were 
knowledgeable regarding the necessity of competent evidence 
showing that said disabilities are related to military 
service.  See, in particular, an October 1994 Statement of 
the Case and a January 2000 Supplemental Statement of the 
Case, which set out the applicable provisions of 38 C.F.R. 
§ 3.156(a), the need for "new and material" evidence to 
reopen said claims at issue, and laws and regulations 
concerning general service connection principles.  Pursuant 
to the Board's January 1997 remand, the RO sought additional 
service records/disciplinary records in order to attempt to 
substantiate appellant's allegation of an in-service jaw 
fracture from a fight.  However, this proved fruitless.  
Additionally, VA dental and orthopedic examinations were 
conducted and other clinical records were obtained.  It does 
not appear that appellant has informed the VA of the 
existence of any specific competent evidence that might prove 
to be new and material concerning said appellate issues.  See 
Graves, at 8 Vet. App. 525.

In deciding these as well as the other service connection 
issues on appeal, the Board will consider applicable 
statutory and regulatory provisions, including the following:  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In pertinent 
part, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As will be discussed in detail in the pertinent sections 
below, the Board has determined that it is as likely as not 
that appellant was exposed to combat in Vietnam (See, in 
particular, an August 1998 written statement from a military 
support group with associated extracts of military 
operational reports, indicating that appellant's unit was 
engaged in or exposed to various combat activities during his 
Vietnam service).  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) appear applicable.  In the 
case of a combat veteran, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).



A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for a Back Injury

The evidence previously considered in the final July 1992 
rating decision, which denied service connection for 
residuals of a back injury, included appellant's service 
medical records.  The service medical records, including a 
December 1970 service separation examination, did not reveal 
any complaints, findings, or diagnoses pertaining to a back 
disability or history of back trauma.  In an application for 
VA disability benefits filed in July 1971, appellant did 
allege having had an in-service back condition.  However, a 
post-service October 1971 VA clinical record did not include 
any complaints, findings, or diagnoses pertaining to a back 
disability.  Unfortunately, he failed to attend a VA 
examination that was scheduled for August 1971 in order to 
clinically document any back disability that might have been 
present.  In a March 1992 application for VA disability 
benefits, appellant alleged that the claimed back disability 
was incurred during Vietnam combat, and that he was treated 
at a United States Army field hospital in Quang Tri and 
onboard a United States Navy hospital ship.  Based on this 
evidence then of record, the RO in its final July 1992 rating 
decision, denied service connection for residuals of a back 
injury essentially on the basis that the service medical 
records did not reveal any back disability.  

The evidence received subsequent to said final July 1992 
rating decision is not new and material as to this issue.  
The clinical evidence includes a September 1992 private 
medical statement noting that appellant complained of back 
pain in the late 1980's, decades after service.  On November 
1992 VA examination, decades after service, appellant alleged 
that he had sustained an in-service back injury after he was 
"hit with an RPG [rocket propelled grenade] in Vietnam."  
X-rays of the lumbar spine revealed L5-S1 disc space 
narrowing and degenerative changes.  The examiner did not 
relate appellant's back disability to service.  During 
February-March 1993 VA hospitalization, he reported having 
re-injured his back while working on a pipeline.  A June 1994 
statement from Larry Haygood, R.Ph., alleged that 
approximately in February 1971, he filled medications 
prescribed for appellant's disabilities, including "pain."  
A back disability was not specifically mentioned, however.  

On February 1995 VA examination, appellant reported that he 
"may have" injured his back after his tank was hit by a 
grenade and he fell or was blown on to the back deck of that 
tank.  Additionally, he divulged having injured his back 
while working as a railroad crewman doing heavy lifting.  X-
rays were interpreted as showing acute lumbar strain or disc 
disease; and lumbosacral joint narrowing "which may be 
traumatic or developmental in origin."  The diagnoses 
included "[p]robable repeated episodes of trauma of the 
lumbar spine secondary to his very prolonged alcohol and drug 
abuse and he probably has had development of degenerative 
arthritis and degenerative disk disease in the low lumbar 
[spine] with left sciatic pain syndrome."  The significant 
fact remains that the examiner did not relate appellant's 
back disability to service.  

Appellant's testimony at hearings in 1995 and 1996 is 
basically consistent with his previously considered 
allegations of in-service back trauma.  VA clinical records 
in 1996 indicate that he underwent an L5-S1 microdiscectomy.  
On November 1998 VA examination, appellant reported having 
back pain onset in 1980 after an accident while working on 
the railroad.  A piece of evidence of substantial import is 
an April 1999 VA examination report, wherein the examiner 
stated that "[t]he etiology of the current back 
disability...is not related to military service.  It is more 
associated with the railroad accident that occurred in the 
early 1980's."  

The critical point is that none of the competent evidence 
submitted subsequent to said final July 1992 rating decision 
indicates that appellant's current back disability is related 
to service or that arthritis of the lumbosacral spine was 
initially manifested to a compensable degree within the one-
year, post-service presumptive period.  The Board has 
considered appellant's contentions and testimony.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said final 
July 1992 rating decision, which denied service connection 
for a back disability, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claim for service connection for a back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-
the-doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  
Annoni v. Brown, 5 Vet. App. 463 (1993).


B.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for a Jaw Fracture

The evidence previously considered in the final July 1992 
rating decision, which denied service connection for 
residuals of a jaw injury, included appellant's service 
medical/dental records.  The service dental records reveal 
that during basic training in June 1969, slight lingual plate 
expansion was noted on x-ray without any "clinical 
symptoms."  The impression was traumatic bone cyst.  During 
August 1969 hospitalization for a cystectomy involving the 
right body of the mandible, an "idiopathic" bone cavity was 
surgically explored and then closed.  The remainder of the 
available service medical records, including a December 1970 
service separation examination, did not reveal any 
complaints, findings, or diagnoses pertaining to a chronic 
jaw disability or history of jaw fracture.  In an application 
for VA disability benefits filed in July 1971, appellant made 
no mention of a chronic jaw disability.  A post-service 
October 1971 VA clinical record did not include any 
complaints, findings, or diagnoses pertaining to a jaw 
disability.  In a March 1992 application for VA disability 
benefits, appellant initially alleged that he had sustained a 
jaw fracture in August 1969.  Based on this evidence then of 
record, the RO in its final July 1992 rating decision, denied 
service connection for residuals of a jaw injury essentially 
on the basis that the service medical records did not reveal 
that any chronic jaw disability had resulted from the 
exploratory surgery in question.  

The evidence received subsequent to said final July 1992 
rating decision is not new and material.  Appellant's 
testimony at hearings in 1995 and 1996 is basically 
consistent with his previously considered allegations of in-
service jaw trauma.  See respective hearing transcripts, at 
T.9 and T.15, wherein he alleged that while absent without 
leave (AWOL) in August 1969, he fractured the jaw in a fight 
in Juarez, Mexico; and was treated there and at the Fort 
Bliss, Texas, United States Army hospital.  His service 
personnel records document a three-day AWOL period from 
September 6-9, 1969.  Parenthetically, if he had fractured 
the jaw while in AWOL status, it would generally be 
considered not to have been incurred in "line of duty."  
See 38 C.F.R. § 3.1(k),(m).  Regardless, none of the 
available service records substantiate that he sustained a 
jaw fracture in service or residuals thereof.  The clinical 
evidence includes a June 1994 statement from Larry Haygood, 
R.Ph., alleging that approximately in February 1971, he 
filled medications prescribed for appellant's disabilities, 
including "pain."  A jaw disability was not specifically 
mentioned, however.  

On November 1998 VA dental examination, no pertinent findings 
or diagnoses were noted.  It is of substantial import that in 
a January 1999 addendum, that same examiner stated that 
appellant's "present dental condition has nothing to do with 
his time of service."  The fact remains that none of the 
post-service clinical records show any residuals of an in-
service mandibular bone cystectomy, residuals of a jaw 
fracture, or any other jaw disability.  The Court, in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that none of the competent evidence 
submitted subsequent to said final July 1992 rating decision 
indicates that appellant has a current jaw disability related 
to service.  The Board has considered appellant's contentions 
and testimony.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray.  

Thus, additional evidence submitted subsequent to said final 
July 1992 rating decision, which denied service connection 
for a jaw disability, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claim for service connection for a jaw 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-
the-doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  See 
Annoni.


II.  Service Connection for Residuals of an Injury to the 
Head and Eye Area, Claimed as a Shell Fragment Wound Scar 
Above the Right Eye; Residuals of a Shell Fragment Wound, 
Claimed as a Left Wrist Scar; and a Psychiatric Disability, 
to Include Post-Traumatic Stress Disorder

Additional evidence submitted subsequent to said final July 
1992 rating decision, insofar as it denied service connection 
for residuals of an injury to the head and eye area, claimed 
as a shell fragment wound scar above the right eye, residuals 
of a shell fragment wound, claimed as a left wrist scar, and 
a psychiatric disability, to include post-traumatic stress 
disorder, includes an April 1999 addendum to an October 1998 
VA dermatologic examination report and an October 1998 VA 
examination report by a board of psychiatrists.  Said 
additional evidence presents, when considered with evidence 
previously assembled, an evidentiary situation so significant 
that it must be considered in order to fairly decide the 
merits of these claims, since it contains medical opinion 
relating appellant's shell fragment wound scars above the 
right eye and on the left wrist and an acquired psychiatric 
disability (including post-traumatic stress disorder) to his 
military service.  Therefore, the Board concludes that since 
said additional evidence constitutes "new and material" 
evidence, these claims are reopened and will be dealt with on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  

Since the Board in its decision herein has determined that 
service connection is warranted for residuals of an injury to 
the head and eye area, claimed as a shell fragment wound scar 
above the right eye, residuals of a shell fragment wound, 
claimed as a left wrist scar, and an acquired psychiatric 
disability (including post-traumatic stress disorder), as 
will be explained in detail below, said claims are obviously 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and the evidence of record adequate.  


A.  Service Connection for Residuals of an Injury to the Head 
and Eye Area, Claimed as a Shell Fragment Wound Scar Above 
the Right Eye; and Residuals of a Shell Fragment Wound, 
Claimed as a Left Wrist Scar

Appellant's service medical records do not reveal complaints, 
findings, or diagnoses pertaining to an injury to the head 
and eye area, claimed as a shell fragment wound scar above 
the right eye, or a shell fragment wound, claimed as a left 
wrist scar.  In a March 1992 application for VA disability 
benefits, he alleged having sustained a head injury in 
October 1970 after being hit by shrapnel in an open tank 
turret.  On November 1992 VA examination, he reported having 
sustained a shrapnel wound over the right eye and left wrist 
areas.  On February 1995 VA examination, a left wrist scar 
was clinically noted.  The pertinent diagnosis was 
"[o]ld...shrapnel wound of the left wrist...superficial scar."  

Pursuant to the Board's January 1997 remand, an October 1998 
VA dermatologic examination was conducted with an April 1999 
addendum.  The April 1999 addendum constitutes a substantial 
piece of positive evidence, since the examiner who conducted 
that October 1998 VA dermatologic examination stated that, 
upon review of appellant's claim folders, it was his opinion 
that "[t]he scar over the right eyebrow and left wrist are 
related to his military service."  Additionally, his 
allegations regarding the claimed shell fragment wounds would 
be consistent with his period of Vietnam service, 
particularly since the service records indicate that 
appellant served in Vietnam from February to December 1970 
and that his military occupational specialty was automatic 
weapons/artillery mechanic; and an August 1998 written 
statement from a military support group with associated 
extracts of military operational reports indicate that 
appellant's unit was engaged in or exposed to various combat 
activities during his Vietnam service.  Thus, his allegations 
regarding the claimed shell fragment wounds appear credible.  
As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  

Thus, the Board finds that it is not unreasonable for one to 
conclude that the positive evidence (which includes written 
historical materials indicating that appellant's unit was 
engaged in combat and the April 1999 addendum to an October 
1998 VA dermatologic examination, which related right eyebrow 
and left wrist scars to service) outweighs any negative 
evidence as to whether such scars are actually related to 
service.  Therefore, service connection for residuals of an 
injury to the head and eye area, claimed as a shell fragment 
wound scar above the right eye, and residuals of a shell 
fragment wound, claimed as a left wrist scar, is granted on a 
de novo basis.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 
38 C.F.R. §§ 3.303, 3.304(d).  



B.  Service Connection for a Psychiatric Disability, to 
Include Post-Traumatic Stress Disorder

Appellant alleges that his unit was under daily rocket/mortar 
attacks; that during a rocket-propelled grenade attack 
approximately in October 1970, he was blown out of an open 
tank turret, sustaining injuries and shell fragment wounds; 
that his convoy was ambushed between Fire Bases Nancy and 
Barbara; that all but one in his unit were killed when the 
"KGO" bridge was overrun by North Vietnamese Army soldiers; 
that an enemy soldier bit him on the left thumb; that a 
Vietnamese child he had befriended was blown up by a satchel 
charge; that a friend, a tank driver in his unit, 
accidentally ran over and killed another friend; and that 
appellant was assigned to grave registration duties.  See, in 
particular, a March 1992 application for VA disability 
benefits, November 1992 VA examination report, and July and 
November 1994 military history questionnaires.  

It is reiterated that the service records reflect that 
appellant served in Vietnam from February to December 1970, 
and that his military occupational specialty was automatic 
weapons/artillery mechanic.  On March 1969 examination for 
entry into service, appellant reported that he experienced 
frequent or terrifying nightmares, depression, and 
nervousness.  His service medical records, including a 
service separation examination dated in December 1970, and 
his initial application for VA disability benefits dated in 
July 1971, make no reference to a psychiatric disability.  A 
June 1994 statement from Larry Haygood, R.Ph., alleged that 
approximately in February 1971, he filled medications 
prescribed for appellant's disabilities, including a 
"nervousness disorder, insomnia...."  Clinical evidence dated 
in the early 1990's include diagnoses of anxiety, depression, 
polysubstance (alcohol and cocaine) abuse, post-traumatic 
stress disorder, and personality disorder.  It should be 
pointed out that a personality disorder cannot be service-
connected under applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (1999).  On VA psychiatric examinations in June 
1994 and February 1995 (which were conducted by the same 
physician), diagnoses included post-traumatic stress 
disorder.  However, since it appeared that the June 1994 and 
February 1995 psychiatric examinations were conducted without 
benefit of any attempted verification of the claimed service 
stressors, the Board remanded that issue in January 1997 for 
verification of alleged service stressors by a military 
support group and for a VA examination by a board of 
psychiatrists.  

A substantial positive piece of evidence is an August 1998 
written statement from a military support group with 
associated extracts of military operational reports, which 
indicated that appellant's unit was engaged in or exposed to 
various combat activities during his Vietnam service.  
Additionally, the report of an October 1998 VA examination by 
a board of psychiatrists included diagnoses of post-traumatic 
stress disorder and major depressive disorder; and it was 
opined that appellant "easily meets criteria for a diagnosis 
of post-traumatic stress disorder.  This appears to be 
related to traumatic events experienced in Vietnam....  He also 
has significant problems with depression which may be related 
to the PTSD."  

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Thus, the Board finds that it is not unreasonable for one to 
conclude that the written historical materials indicating 
that appellant's unit was engaged in combat and the October 
1998 VA examination by a board of psychiatrists, which relate 
an acquired psychiatric disability, including post-traumatic 
stress disorder, to service, constitute substantial pieces of 
positive evidence that outweigh any negative evidence on that 
issue.  Therefore, service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder, is granted on a de novo basis.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304(d),(f).  


III.  Service Connection for a Skin Disability, Including 
Chloracne due to Agent Orange Exposure

Initially, the Board finds that the appellant's claim for 
service connection for a skin disability, including chloracne 
due to Agent Orange exposure, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), particularly since a March 
1996 VA outpatient treatment report included an impression 
for acneform eruption chloracne apparently based upon 
appellant's allegation of Agent Orange exposure in Vietnam 
(with the credibility of that evidence presumed only insofar 
as determining well groundedness of the claim).  See also 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issue on appeal and that no useful purpose would be 
served by again remanding the case with directions to provide 
further assistance to the appellant.  Pursuant to the Board's 
January 1997 remand, additional medical records were obtained 
and an October 1998 VA dermatologic examination with April 
1999 addendum was conducted as to the etiology of the skin 
disability.  There is no suggestion in the record that there 
are additional records that could be obtained that would have 
a bearing on the outcome as to said appellate issue.  Relying 
on the assembled medical evidence of record, the Board will 
provide adequate reasons and bases for its decision of said 
issue on appeal, and will apply applicable laws and 
regulations to the material facts.  Thus, the Board concludes 
that the duty to assist the appellant, to the extent legally 
required, in the development of facts pertinent to said 
claim, as contemplated by the provisions of 38 U.S.C.A. 
§ 5107(a), has been satisfied.  

In addition to the aforementioned applicable statutory and 
regulatory provisions dealing with general service connection 
principles set forth in Part I of the Board's decision 
herein, the provisions of 38 C.F.R. § 3.307(a)(6)(iii) state 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Appellant's service records document 
service in Vietnam from February to December 1970.  

In pertinent part, if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform diseases consistent 
with chloracne.  38 C.F.R. § 3.309(e).  

In pertinent part, the diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, shall have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  The United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the issue of service connection for a skin 
disability, including chloracne due to Agent Orange exposure, 
the service medical records do not reveal complaints, 
findings, or diagnoses pertaining to a skin disability.  
However, the appellant, in his initial application for VA 
disability benefits dated in July 1971, several months after 
service separation, claimed that he had a skin condition that 
began in Vietnam.  Unfortunately, he failed to attend a VA 
examination that was scheduled the following month, in order 
to clinically document any skin disability that might have 
been present.  A June 1994 statement from Larry Haygood, 
R.Ph., alleged that approximately in February 1971, he filled 
medications prescribed for appellant's disabilities, 
including a "skin condition."  However, the type of "skin 
condition" was not indicated.  In an August 1993 statement 
from a VA (fee-basis) dermatologist, appellant provided a 
history of Agent Orange exposure in Vietnam, followed shortly 
thereafter by acneform lesions on the face and back.  
Clinical findings included sebaceous hyperplasia and cysts.  
However, a diagnosis was not rendered.  During VA 
hospitalizations in 1993, appellant alleged that he had a 
rash due to Agent Orange exposure.  Acneform lesions on the 
face and back and rule out chloracne were diagnosed.  
However, since there was no medical opinion regarding the 
etiology of that skin disability, particularly concerning 
whether the acneform lesions were consistent with chloracne, 
the Board remanded that issue in January 1997 for a VA 
dermatologic examination.

Pursuant to that remand, additional VA medical records were 
obtained.  A March 1996 VA outpatient treatment report is a 
positive piece of evidence.  That March 1996 VA outpatient 
treatment report indicated that, according to appellant, a 
physician had told him that he had chloracne.  Appellant 
alleged Agent Orange exposure in Vietnam.  Clinically, there 
were a few comedones and numerous sebaceous hyperplasia areas 
on the face.  The impressions were "acneform eruption 
(chloracne)"; and "seb[aceous] adenomas (hyperplasia)."  
However, the negative evidence includes a subsequent October 
1998 VA dermatologic examination report with April 1999 
addendum and an April 1999 VA examination report, which state 
that after review of the claims folder (which included that 
March 1996 VA outpatient treatment report) and examination of 
appellant, there was no evidence of chloracne and that 
appellant's acne was not of a chloracne type.  The negative 
evidence outweighs the positive, since that October 1998 VA 
dermatologic examination report with April 1999 addendum was 
more comprehensive and credible than that March 1996 VA 
outpatient treatment record, particularly since that examiner 
clearly reviewed the claims folder (which included that 
outpatient treatment record) prior to rendering medical 
opinion as to the chloracne question, whereas it is appears 
that the outpatient treatment record was based largely on 
appellant's history without claims folder review indicated.  

Although on the October 1998 VA dermatologic examination, 
appellant alleged a history of facial oiliness with acne 
lesions in 1971, even assuming arguendo the accurateness of 
that history, the acne onset would still have been subsequent 
to his December 1970 service separation.  Although the 
examiner on that October 1998 VA dermatologic examination 
diagnosed acne with facial oiliness and stated that it was 
possibly related to service, mere possibility does not 
approach the realm of probability as distinguished from pure 
speculation or remote possibility.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  Thus, that opinion is obviously a 
resort to mere speculation and constitutes minimal, if any, 
probative value.  Additionally, in that same examiner's April 
1999 addendum, he explained that "[t]he acne with oiliness 
of his face could have occurred whether he was in the 
military service or not."  In other words, the examiner did 
not relate with any degree of probability the acne to 
service.  

The Board has considered appellant's contentions and 
testimony.  However, appellant lacks the medical expertise to 
offer an opinion regarding medical relationships or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As stated in Gilbert, "[b]y reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  Thus, given this very 
low degree of possibility expressed by the examiner on that 
October 1998 VA dermatologic examination that appellant's 
acne with facial oiliness was possibly related to service, 
and given that the service medical and post-service clinical 
records do not substantiate that he had acne in service or 
proximate thereto, it would be to resort to mere speculation 
to assume that appellant's acne was initially manifested in 
service or proximate thereto; and to resort to speculation is 
prohibited by the doctrine of reasonable doubt.  
Additionally, although a March 1996 VA outpatient treatment 
report included an impression for acneform eruption chloracne 
apparently based upon appellant's allegation of Agent Orange 
exposure in Vietnam, a subsequent, more comprehensive October 
1998 VA dermatologic examination report with April 1999 
addendum and another April 1999 VA examination report stated 
that there was no evidence of chloracne and that appellant's 
acne was not of a chloracne-type.  Therefore, since the 
negative evidence outweighs the positive for the aforestated 
reasons, service connection for a skin disability, including 
chloracne due to Agent Orange exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309.



	(CONTINUED ON NEXT PAGE)



ORDER

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for an injury to 
the head and eye area, claimed as a shell fragment wound scar 
above the right eye, a shell fragment wound, claimed as a 
left wrist, and an acquired psychiatric disability, including 
post-traumatic stress disorder, these claims are reopened and 
granted on the merits.  To that extent, the appeal is 
allowed.  

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for residuals of 
a back injury and a jaw fracture, and, therefore, these 
claims are denied.  Service connection for a skin disability, 
including chloracne due to Agent Orange exposure, is denied.  
To this extent, the appeal is disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

